DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 16/298,804 03/11/2019 ABN
16/298,804 is a DIV of 15/834,428 12/07/2017 PAT 10265336
15/834,428 is a CIP of PCT/CN2017/078361 03/28/2017
PCT/CN2017/078361 has PRO 62/458,216 02/13/2017
PCT/CN2017/078361 has PRO 62/313,946 03/28/2016
	
This office action is in response to applicant’s amendment submitted April 5, 2021.  Claims 9-22 are pending.
	Page 10 of the response submitted April 5, 2021 states “Please recognize our Customer No. 23630 as our correspondence address.”  The correspondence information available to the examiner for this application is Customer No. 23630, McDermott Will & Emery, The McDermott Building 500 North Capitol Street, N.W. Washington, DC 20001.
	The rejection of claim(s) 10-11, 13, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Tsai is withdrawn.  Applicant’s argument on page 5 of the response dated April 5, 2021 is persuasive.
	The rejection of claims 9-10, 13-17 under 35 U.S.C. 103 as being unpatentable over Ren is withdrawn because Ren does not teach that at least 50% of the tannic acids in the composition have 8-12 galloyl moieties.
The terminal disclaimer filed on April 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full 

	The following rejections of record are maintained:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 9-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylla (Angew. Chem. Int. Ed. 2015, 54, 8217-8221).  
	Sylla teaches that alpha and beta decagalloylglucose (10 galloyl moieties) are inhibitors of Alzheimer’s amyloid beta-peptide fibrillization.  See page 8220, Table 1 and the last paragraph of the document.  All the gallotannins tested inhibited amyloid beta-peptide aggregation in vitro.  See abstract.
Sylla does not teach administering a mixture of tannic acids to a subject, and does not teach administering an additional pharmaceutical agent as recited claim 15.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer mixtures of Sylla’s compounds for treatment of Alzheimer’s disease because they are inhibitors of Alzheimer’s amyloid beta-peptide fibrillization.  It would also have been obvious to administer another agent for treating Alzheimer’s disease because they are all useful for the same purpose. See MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  The skilled artisan would administer the compounds as needed for treatment of Alzheimer’s disease because the mechanism of treatment is known, and the skilled artisan would determine the .
Response to Arguments
Applicant argues that the 1G and 6G tannic acids showed the highest inhibitory activity, so the skilled artisan would not use the 10G tannic acid.  This argument is not persuasive.  Sylla teaches that all of the gallotannins inhibited amyloid beta-peptide aggregation in vitro, including the 10G tannic acid.  See abstract.  MPEP 2123 states: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments,” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
Applicant argues that unexpected results render the claims not obvious over Sylla.  Table 3 of the application shows that the 8G, 9G, and 10G tannic acids reduced the DAAO activity to a larger degree than the tannic acids having lower numbers of galloyl moieties.  Applicant’s argument is not persuasive because DAAO inhibition is an additional advantage or latent property which would flow naturally from following the suggestion of the prior art.  Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the art.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this instance, the skilled artisan would administer tannic acids because they are inhibitors of Alzheimer’s amyloid beta-peptide 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sylla in view of Satoh (EP 0413056, February 20, 1991, of record).
	Sylla teaches as set forth above, but do not teach the form by which the tannic acids should be administered.
	Satoh teaches compositions for administration of tannic acid in the form of tablets (page 2, lines 44-47).  
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the method suggested by Sylla as set forth above, and wherein the dosage form was a tablet.  Satoh teaches that tannic acids are bitter, but a tablet containing an organic acid has reduced astringency.  See page 2.  The skilled artisan would employ Satoh’s dosage form because it has an improved taste.

Conclusion
Claims 9-11, 14-19, and 21-22 are rejected.  Claims 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623